Order filed March 19, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00138-CV
                                   ____________

                 In the Interest of G.C.B. and S.Y.B., Children


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-06505J


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellants’ brief was due
March 13, 2014. No brief has been filed.

      Unless appellants file a brief with the clerk of this court within 10 days of
the date of this order, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                      PER CURIAM